Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 2, 9 and 16 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest RRC signaling including: a first indicator specifying whether the UE is to transmit uplink traffic packets only to the master base station; and a second indicator specifying a Packet Data Convergence Protocol (PDCP) timer; and based at least partly on the first indicator, encoding a first uplink traffic packet of the uplink traffic packets for transmission to the master base station or the secondary base station as part of the split DRB.
It is noted that the prior art of record mapping a DRB to a cell (Yamada et al, US 9144091) and configuring dual connectivity with macro cell and small cell (Choi, US 20140335869).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 2, 9 and 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467